Advisory Action
1.	The following is an advisory action in response to the communication filed on 08/11/2022.
2.	The Office maintains all grounds of rejections set forth in Final Action mailed on 05/05/2022.
Response to Arguments
3.	Applicant’s arguments directed to the prior art have been fully considered (the argument filed on 08/11/2022). However, the arguments are not persuasive. 
Firstly, Applicant is challenging the teaching of Mortimer and Kim as applied to the limitation, “displaying ... based on the determining that the performance of the athletic movement by the user comprises an improper form, a first feedback to the user . . . determining that the user has not completed the correction within an elapsed period of time after displaying the first feedback”. Particularly, Applicant asserts that, “the Office is proposing that in the combined system, the adjusted movement would be provided both after the user fails to perform the initial movement as instructed (as taught in Mortimer) and after the user fails to perform the correction (not taught in either reference but suggested by the Office), there is no teaching in the prior art for providing multiple adjusted movements, nor does the Office explain why a skilled artisan would have been motivated to provide multiple adjusted movements”
	However, Applicant is making incorrect assumptions regarding the analysis presented in the office-action. For instance, unlike Applicant’s assumption, neither the Office nor the prior art suggests providing adjusted movement both (i) after the user fails to perform the initial movement as instructed and (ii) after the user fails to perform the correction. In contrast, the Office is proposing providing additional feedbacks, namely, (i) a first feedback that informs the user about the correctness/incorrectness of his/her movement, and (ii) a second feedback that informs the user about the adjustment to the movement (e.g. see pages 5-6 of the Final Action, emphasis added), 
. . .  it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Mortimer in view of Kim; for example, by incorporating an algorithm(s) that provides the user with one or more additional graphical and/or textual feedbacks based on detected performance conditions; such as, a feedback that informs the user regarding the correctness—or  the incorrectness—of the movement that the user is performing, including the correction needed (if any); and when the user fails—or unable—to perform the movement correctly within a time threshold after the above feedback, the system generates a further feedback, which informs the user regarding the update made to the movement, after the system updated/adjusted the movement, etc., so that the user would have a better chance to accurately perform the required exercise or motion(s).
Accordingly, unlike Applicant’s assertion, the Office does not suggest providing adjusted movement at two different times. Particularly, it is quite clear from the office-action that the adjustment to the movement is made only after the user fails—or is unable—to perform the suggested correction. Consequently, Applicant’s assertion directed to the combined teaching of Mortimer and Kim is inaccurate. 
It is important to recognize the features that Mortimer is missing. Particularly, Mortimer is missing (i) a first feedback (i.e. information) that informs the user regarding the correctness or incorrectness of the user’s movement, and (ii) a second feedback (i.e. information) that informs the user regarding the adjustment to the movement. Accordingly, the modification is merely incorporating, based on the teaching gleaned from Kim, an arrangement that allows Mortimer to provide the user with additional feedbacks, such as: (i) a feedback that informs the user about the correctness/incorrectness of his/her movement, and (ii) another feedback that informs the user about the adjustment to the movement. Thus, unlike Applicant’s assertion, the modification does not involve or suggest providing adjusted movement both (i) after the user fails to perform the initial movement as instructed and (ii) after the user fails to perform the correction. 
Secondly, Applicant further asserts that “the Office has not sufficient explained why a skilled artisan would be motivated to eliminate the teachings of Mortimer (that is, why a skilled artisan would be motivated to eliminate Mortimer's teaching of presenting of an adjusted movement after the user fails to perform the movement as initially instructed) in such a way”
However, the above is also another incorrect assumption regarding the analysis presented in the office-action. Particularly, unlike Applicant’s assertion, the modification does not eliminate any of the features of Mortimer.  In contrast, the modification is adding one or more additional features—such as an arrangement that allows Mortimer to provide additional feedbacks to the user (see the modification listed above; or see pages 5-6 of the Final Action). Thus, Mortimer maintains all its features, including the process of presenting an adjusted movement when the user fails—or is unable—to perform the movement as initially instructed. However, given the modification, Mortimer further provides the user with feedback regarding the incorrectness of the movement and the correction needed when it detects that the user is incorrectly performing the movement. Of course, when the user fails—or is unable—to perform the movement correctly within a time threshold after the above feedback, Mortimer adjusts the movement and further informs the user regarding the update made to the movement.
Thus, a person skilled in the art readily recognizes that the modification does not eliminate any of the features of Mortimer. Instead, it incorporates one or more additional features, namely an arrangement that allows Mortimer to provide additional feedbacks to the user. Consequently, Applicant’s arguments are not persuasive.  
Applicant further asserts that “the Office is proposing fundamentally altering the functioning of the Mortimer system by (1) adding a feedback system and (2) eliminating Mortimer's presentation of an adjusted movement after the user fails to perform the movement and (3) adding a presentation of an adjusted movement after the user fails to perform a corrected movement (not taught in either reference)”.
However, Applicant is repeating the same incorrect assumption regarding “eliminating Mortimer's presentation of an adjusted movement after the user fails to perform the movement”. It has already been pointed out above that none of the features of Mortimer is eliminated. In addition, the proposed modification, which allows Mortimer to provide additional feedbacks to the user, does not disrupt the principle of operation of Mortimer (see pages 5-6 of the Final Action). Consequently, Applicant’s assumption regarding “fundamentally altering the functioning of the Mortimer system” is inaccurate or unpersuasive. 

Furthermore, again unlike Applicant’s assertion, the modification does not rely on a conclusory statement. Particularly, while simply disregarding the analysis as a whole, Applicant is merely considering the last lines of the motivation, “so that the user would have a better chance to accurately perform the required exercise or motion(s)”.  However, the motivation discussed in the office-action provides sufficient basis as to how and why the artisan (a person of ordinary skill in the art) makes the modification based on the teachings gleaned from the secondary reference (again see pages 5-6 of the Final Action).  Consequently, Applicant’s arguments in this regard are also not persuasive. 
It is also noted that Applicant is presenting the same incorrect assumption repetitively. For instance, Applicant asserts “the Office provides no evidence that eliminating Mortimer's presentation of an adjusted movement after the user fails to perform the movement is provided to the user gives a user ‘a better chance to accurately perform the required exercise or motion(s)’ ” (emphasis added). However, once again, it has already been demonstrated above that none of the features of Mortimer is eliminated. Instead, the modification incorporates additional feature, such as an arrangement that allows Mortimer to provide additional feedbacks to the user. Consequently, Applicant’s arguments are once again not persuasive. Of course, Applicant’s assumption regarding “conclusory statements” is also inaccurate since the modification provides sufficient basis, including a teaching incorporated from the secondary reference, to achieve the proposed modification.
Thirdly, Applicant’s assertions directed to claim 18 are also not persuasive. For instance, while citing some sections from the reference (Stirling), Applicant asserts that “Stirling does not teach or suggest ‘determining, based on the comparing, that the performance of the athletic movement by the user comprises an improper form’ and then ‘displaying, on a display screen and based on the determining that the performance of the athletic movement by the user comprises an improper form, a first feedback to the user.’ That is, Stirling does not teach that comparing the golfer's performance level to professional golfers provides the basis for an improper form determination - it merely teaches that the comparing is used as the basis for statistical performance analysis” 

However, except for simply quoting the limitations, no rationale is presented to challenge the cited sections from the reference. Nevertheless, as already demonstrated in the Final Action, Stirling does teach the limitations identified above. It is important to appreciate the teaching of the cited sections of Stirling. Particularly, Stirling stores performance profile relating to one or more professionals, i.e.  one or more physical acts generated based on data gathered from each professional (see col. 11, lines 12-22). Stirling further determines, based on the above stored profile, whether the user's performance comprises an improper form (i.e. Stirling compares the user's form profile against the stored profile); and furthermore, based on detected data relating to one or more physical acts of the user, the system provides feedback to the user—such as, a feedback that informs the user regarding desirable adjustment in stance or body position (col.12, lines 45-65; col.13, lines 33-36). If one assumes that Stirling does not make such comparison to identify the improper from, then how can Stirling inform the user about desirable adjustment in stance or body position? Applicant has not addressed the above basic issue. Instead, while disregarding the teaching above, Applicant asserts that Stirling “merely teaches that the comparing is used as the basis for statistical performance analysis”. Consequently, Applicant’s arguments are not persuasive.  The discussion above confirms that Stirling does teach the limitations that Applicant identified in the argument (also see pages 17-19 of the Final Action).
	Thus, at least for the reasons discussed above, the Office concludes that the current claims are obvious over the prior art.   

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715